 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   ELIJAH LEE MILLER,                      Case No. 5:18-cv-02608-JVS (MAA)
12
                          Plaintiff,
            v.                               JUDGMENT
13

14   JOSEF D. MILLER, et al.,
15
                          Defendants.
16

17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Complaint and entire action is dismissed
20   without prejudice.
21

22   DATED: May 15, 2019
23
                                         ____________________________________
24                                                  JAMES V. SELNA
                                           UNITED STATES DISTRICT JUDGE
25

26

27

28
